        Case 2:20-cv-09191-MWF-E
             2:20-cv-09191-DDP-AS Document
                                   Document10
                                            7 Filed 10/09/20
                                                    12/08/20 Page 1 of 23 Page ID #:43
                                                                                  #:48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    Central District
                                                 __________  DistrictofofCalifornia
                                                                          __________

                                                                    )
                   JOSEPH R. MEEHAN                                 )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-09191 DDP (ASx)
                                                                    )
                                                                    )
                    ALLISON WOODARD
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ALLISON WOODARD
                                       1703 Raton Drive
                                       Arlington, TX 76018-4939




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: UTZURRUM LAW OFFICES, A.P.C.
                                       Joe Utzurrum, Esq.
                                       11620 Wilshire Blvd. Ste. 900
                                       Los Angeles, California 90025
                                       Tele 310.887.1837


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:    10/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
Case 2:20-cv-09191-MWF-E Document 10 Filed 12/08/20 Page 2 of 3 Page ID #:49




  15689 Pike Blvd.,, Brookpark, OH 44142
                Case 2:20-cv-09191-MWF-E Document 10 Filed 12/08/20 Page 3 of 3 Page ID #:50
  ATTORNEYORPARTYWITI-lOUTATTORNEY(NameandAddress):                                                 TELEPHONE NO.:         FORCOURTUSEONLY
   UTZURRUM LAW OFFICES, A.P.C.                                                                   (949 )244-2230
   Joe Utzurrum, Esq. SBN 171701
   11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025                                                Ref.No.crFdeNo.
                                                                            I
  ATTORNEY FOR (Name): Plaintiff
  Insert naire oroour1.. judicial cislrict cr btandl oouct, ff any:

          Central District of California - District - Los Angeles - Edward R. Roybal Federal Bldg
   255 E. Temple St
   Los Angeles, CA 90012
  PlAUffiFF:


  Jose R. Meehan
  DEFENDANT:

  Allison Woodard
                                                                                                                     CASE NUMBER;
               DECLARATION OF
                 DILIGENCE                                                                                           2:20-cv-09191 DDP (ASx)

 I received the within process on 10/9/2020 and that after due and diligent effort I have been unable to personally serve said party.
 The following itemization of the dates and times of attempts details the efforts required to effect personal service. Additional
 costs for diligence are recoverable under CCP §1033.5 (a)(4)(B).

               PARTY     sERveo: Allison Woodard



  (1)Home: 15689 Pike Blvd.,, Brookpark, OH 44142




  As enumerated below:

  On 10/12/2020 5:20:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/13/2020 8:22:00 AM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/15/2020 4:12:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/17/2020 11:22:00 AM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, I COULD SEE A
  YOUNGER MALE INSIDE THE HOME
  On 10/20/2020 7:47:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, TALKED TO A
  NEIGHBOR, WHO STATED THEY IS A YOUNGER MALE AND FEMALE THAT JUST .MOVED INTO THIS HOME,
  HE DID NOT KNOW THERE NAMES
  On 10/23/2020 6:28:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, POSTED A DOOR
  HANGER




   Date:              10/27/2020                                      I dedare under penalty                           of the United States of
                                                                      America that the forego
Not a registered California process server.
                  MARKBERUS
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300
Petaluma, CA 94954
415-491-0606
                                                                                                                                OL# 15311089
